                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


ASHLEY FOSTER, individually and on behalf
of other similarly situated persons,

        Plaintiffs,
                                                               Case No. 17-2095-DDC-JPO
v.

ROBERT BROGDEN’S OLATHE BUICK
GMC, INC.,

        Defendant.


                                MEMORANDUM AND ORDER

        This matter comes before the court on the parties’ Joint Supplemental Motion for Final

Class Certification Approval (Doc. 67). For the reasons explained below, the court grants final

class certification.

        I.      Background

        On December 10, 2019, the court preliminarily approved the parties’ Settlement

Agreement as fair and equitable to all parties. Doc. 63 at 4–6. The court preliminarily approved

the parties’ request for $4,000 in attorneys’ fees for plaintiffs’ counsel (id. at 12), and a $520

service award to the named plaintiff (id. at 7). But, the parties’ motion failed to provide

sufficient information for the court to make a final class certification finding. Id. at 4. The court

must make a final class certification finding before it can approve the settlement. Barbosa v.

Nat’l Beef Packing Co., LLC., No. 12-2311-KHV, 2015 WL 4920292, at *3 (D. Kan. Aug. 18,

2015). In its December 10, 2019 Order, the court directed the parties to submit the information

necessary for the court to make this finding. Doc. 63 at 4–5.
        II.      Final Collective Action Certification

        Because the parties have settled their FLSA claims before the court made a final

certification ruling, the court must enter a final collective action certification finding before it

can approve the settlement. See Barbosa, 2015 WL 4920292, at *3 (citing McCaffrey v. Mortg.

Sources Corp., No. 08-2660-KHV, 2011 WL 32436, at *2 (D. Kan. Jan. 5, 2011)). The FLSA

provides that an employee may bring a collective action on behalf of other employees who are

“similarly situated.” 29 U.S.C. § 216(b). To decide whether plaintiffs are “similarly situated”

for purposes of final collective action certification, the court considers several factors. They

include: “(1) the disparate factual and employment settings of individual plaintiffs; (2) various

defenses available to defendant[s] which appear to be individual to each plaintiff; and

(3) fairness and procedural considerations.” Gambrell v. Weber Carpet, Inc., No. 10-2131-KHV,

2012 WL 5306273, at *3 (D. Kan. Oct. 29, 2012) (citing Thiessen v. Gen. Elec. Capital Corp.,

267 F.3d 1095, 1102–03 (10th Cir. 2001)).

        For the first factor, the parties assert that plaintiffs are similarly situated because

defendant paid each collective class member on an hourly basis, and subjected all of them to the

same automatic lunch deduction timeclock policy. Doc. 67 at 2. Specifically, defendant

deducted 30 minutes of time from their daily pay records, even when plaintiffs did not take lunch

breaks. Id. That the same hourly pay policy applied to all plaintiffs favors final collective action

certification.

        For the second factor, the parties assert that the available defenses concern the specific

hours each collective action member worked and whether each member is entitled to additional

pay or overtime compensation in specific work weeks. Id. Although this defense involves

individual determinations about hours worked, defendant has the same kind of defense (i.e.,



                                                   2
calculating hours actually worked) against all plaintiffs. Id. Defendant does not assert defenses

which appear to be individual to any plaintiff. Id. This factor favors collective action

certification.

        Finally, the third factor—fairness and procedural considerations—favors final collective

action certification. Allowing plaintiffs to pool their resources for litigation favors collective

action treatment. See Barbosa, 2015 WL 4920292, at *5 (citing Fulton v. TLC Lawn Care, Inc.,

No. 10-2645-KHV, 2012 WL 1788140, at *3 (D. Kan. May 17, 2012)). Also, the policy of

encouraging settlement of litigation favors final collective action certification. Gambrell, 2012

WL 5306273, at *4 (citing Lynn’s Food Stores, Inc. v. United States ex rel. DOL, 679 F.2d 1350,

1354 (11th Cir. 1982)). The parties dispute the factual basis of plaintiffs’ claims, so the value of

the $12,000 settlement fund may exceed the possibility of recovery after contested litigation, and

it may not. Doc. 67 at 3.

        After considering the Thiessen factors, the court concludes that all three factors favor

final collective action certification. The court thus certifies a final collective action.

        III.     Conclusion

        The court already has preliminarily approved the Settlement Agreement, the proposed

attorneys’ fees of $4,000 for plaintiffs’ counsel, and a $520 service award for the named

plaintiff. Doc. 63. The court now grants the final missing piece: final collective action

certification. The court thus approves the parties’ collective action settlement.

        IT IS THEREFORE ORDERED BY THE COURT THAT the parties’ Joint

Supplemental Motion for Final Class Certification Approval (Doc. 67) is granted.

        IT IS FURTHER ORDERED THAT the Clerk is directed to administratively close the

case, and the parties are directed to submit dismissal papers within 15 days of the Order.



                                                   3
IT IS SO ORDERED.

Dated this 21st day of January, 2020, at Kansas City, Kansas.

                                         s/ Daniel D. Crabtree
                                         Daniel D. Crabtree
                                         United States District Judge




                                     4
